Citation Nr: 0010455	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  95-24 350	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a higher rating for a right knee disorder, 
currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel



INTRODUCTION

The veteran had active military service from March 1984 to 
August 1993.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 1994 rating decision 
by the RO which denied service connection for tinnitus.  The 
RO also granted service connection and a 10 percent rating 
for a right knee disorder, and the veteran appeals for a 
higher rating for such disorder.  The veteran canceled a 
September 1997 travel Board hearing


FINDINGS OF FACT

1.  The veteran has tinnitus which began during her active 
military service.

2.  The veteran's right knee disorder includes residuals of 
partial medial meniscectomy and other operations, and it 
produces impairment which approximates that of a dislocated 
semilunar cartilage with frequent episodes of locking, pain, 
and effusion.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 1999); 38 C.F.R. § 3.303 
(1999).

2.  The criteria for a 20 percent rating for a right knee 
disorder have been met.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 1999); 38 C.F.R. § 4.31, § 4.71a, Codes 5257, 5258, 
5260, 5261 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran had active military service in the Army from 
March 1984 to August 1993.  Her service medical records show 
she was treated on numerous occasions for right knee 
difficulties.  She underwent several right knee surgeries 
from 1986 to 1992.  She was diagnosed as having a recurrent 
medial meniscal tear and chondromalacia of the right knee.  
The last right knee operation was in November 1992 and 
involved arthroscopy with partial medial meniscectomy and 
removal of a subcutaneous suture of the medial knee; the 
postoperative diagnosis was recurrent right medial meniscus 
tear.  Routine hearing tests in service note the veteran was 
exposed to noise.  The service medical records are negative 
for a diagnosis of tinnitus.  However, at the April 1993 
service separation examination, on a medical history form, 
the veteran checked a box to indicate a history of ear, nose, 
or throat trouble; and on a continuation sheet she explained 
that by this she meant that she experienced ringing and 
popping in an ear and that frequently her nose would burn and 
ache when she blew it.  The ears were objectively normal on 
the separation examination.

In August 1993, the veteran filed a claim of service 
connection for a right knee disorder and for tinnitus.

On October 1993 VA general examination, the veteran gave a 
history of ringing in her ears for the past 9 1/2 years 
following gunfire exposure during training in the Army.  She 
stated she had recurring episodes of ear ringing following 
noise exposure even when she wore hearing protection 
equipment.  She claimed she could correct tinnitus by holding 
her nose and blowing gently, causing her eustachian tubes to 
"pop."  She reported she had no tinnitus at the time of the 
examination.  The ears were normal on examination, and there 
was a normal response to the examiner's voice.

During an examination of the right knee, the veteran gave a 
history of having surgery on the knee on several occasions in 
service.  She said she had pain during damp weather and with 
increased activity such as long periods of standing or 
walking.  She reported that approximately once a week prior 
to service discharge she participated in aerobics using her 
lower extremities without impairment of function.  She 
reported that since that time she had not participated in any 
physical activities using her lower extremities other than 
her normal job requirement as a supervisor.  Physical 
examination of the right knee revealed a normal range of 
motion.  There was no evidence of atrophy of the muscles of 
the right calf or leg.  There was normal strength on flexion 
and extension.  She had a normal gait.  There was no evidence 
of instability to lateral or medially stressing of the right 
knee.  X-ray studies of the right knee revealed no 
significant pathological findings. 

Following the October 1993 examination, the examiner 
diagnosed history of right knee surgery for semilunar 
cartilage injury without evidence of residual limitation of 
motion of function, and history of tinnitus without evidence 
of hearing loss.  

The veteran underwent a VA audiology examination in November 
1993.  On an attached tinnitus worksheet, the veteran 
reported the onset of tinnitus in 1985 after being on a 
firing range.  She stated the tinnitus was periodic, 
occurring approximately once a month.  Audiometric test 
results showed no hearing loss disability.  On the summary of 
the examination report, the examiner noted that hearing was 
within normal limits and that the veteran complained of 
recurrent (once per month) non-debilitating tinnitus.

In an August 1994 notice of disagreement, the veteran stated 
she was still experiencing ringing in her ears.  She stated 
she had to wear a knee brace when she exercised.  She 
reported she could not do any increased activity due to fear 
of her knee popping out of place.  She related her knees 
would stiffen up if she stood or sat too long.

In a substantive appeal dated in June 1995, the veteran 
stated she was entitled to a 30 percent rating for the 
service-connected right knee disorder.  She claimed someone 
she knew received a 30 percent rating for the same condition.  
She stated she had arthritis which resulted in constant pain 
and swelling when she stood or walked too long.  She also 
related she was not able to bend or squat for a long time.  
She claimed her ears would ring and pop 3 to 5 times a week.

In a May 1996 statement, the veteran stated her right knee 
condition had worsened.  She claimed she had pain, swelling 
and problems with her range of motion.  She also claimed she 
had tinnitus 3 to 4 times a month.  

A private May 1996 medical report shows the veteran was seen 
for various complaints including right knee pain.  Physical 
examination revealed no effusion, erythema, heat, or 
instability.  The examiner stated that flexion increased 
pain.  The diagnosis was right knee patellofemoral strain.

During a July 1996 VA orthopedic examination, the veteran 
stated her right knee got stiff and locked if she stood for a 
long time.  She also stated she had pain when the weather 
changed.  Physical examination of the right knee revealed 
pain on flexion.  There was no deformity.  The veteran 
reported having some swelling off and on and the knee tended 
to lock in a bent position.  Range of motion of the right 
knee was flexion to 140 degrees (compared to 150 degrees on 
the left side) and extension was full.  X-ray studies of the 
right knee were normal.  The diagnosis was residuals of 
meniscectomy in the right knee.

Documents pertaining to a VA clothing allowance show that in 
late 1997 the veteran obtained a hinged right knee brace from 
a VA medical facility.





II.  Analysis

The veteran's claims are well grounded, meaning plausible.  
The file shows that the RO has properly developed the 
evidence, and there is no further VA duty to assist the 
veteran with her claims.  38 U.S.C.A. § 5107(a).  

A.  Service connection for tinnitus

Service connection may be granted for a disability from a 
disease or injury which was incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.

The veteran's service medical records are negative for a 
diagnosis of tinnitus, although at the 1993 service 
separation examination she gave a history of ringing in the 
ears.  Service medical records also show noise exposure.  
Immediately upon service discharge in 1993, the veteran filed 
a claim for service connection for tinnitus (ringing in the 
ears).  Subsequent VA general medical and audiology 
examinations in 1993 show normal hearing and note the veteran 
had a history and complaints of recurrent tinnitus.  While 
the medical cause of the tinnitus is not clearly set forth, 
it appears that there is a sufficient current diagnosis of 
tinnitus (by its nature, tinnitus is often diagnosed by 
history) and that the condition has existed since service.  
See also revised 38 C.F.R. § 4.87, Diagnostic Code 6260 
(1999).  

Bearing in mind the benefit-of-the-doubt rule, 38 U.S.C.A. 
§ 5107(b), the Board concludes that current tinnitus was 
incurred in service, and service connection is warranted.

B.  Higher rating for a right knee disorder

The veteran is currently assigned a 10 percent rating for a 
right knee disorder.  The condition includes residuals of 
multiple operations including a partial medial meniscectomy.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

In every instance where the schedule does not provide a 0 
percent evaluation for a diagnostic code, a 0 percent 
evaluation shall be assigned when the requirement for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Recurrent subluxation or lateral instability of a knee is 
rated 10 percent when slight and 20 percent when moderate.  
38 C.F.R. § 4.71a, Code 5257.  The medical evidence shows 
that on VA examinations in 1993 and 1996, the veteran had no 
instability of the right knee.  Since the veteran's right 
knee disability does not involve even slight recurrent 
subluxation or lateral instability of the knee, a 0 percent 
rating is warranted under Code 5257, in accordance with 
38 C.F.R. § 4.31. 

Standard motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II.  A 0 percent 
rating is warranted for limitation of leg flexion when it is 
limited to 60 degrees, a 10 percent rating is warranted when 
it is limited to 45 degrees, and a 20 percent rating is 
warranted when it is limited to 30 degrees.  38 C.F.R. 
§ 4.71a, Code 5260.  A 0 percent rating is warranted when leg 
extension is limited to 5 degrees, a 10 percent rating is 
warranted when it is limited to 10 degrees, and a 20 percent 
rating is warranted when it is limited to 15 degrees.  
38 C.F.R. § 4.71a, Code 5261.  VA examinations in 1993 and 
1996 as well as a 1996 outpatient report shows the veteran 
has essentially full range of motion of the right knee.  If 
the veteran's right knee disorder was strictly rated under 
either Code 5260 or Code 5261, she would be assigned a 
noncompensable rating.  There is no objective evidence of 
additional limitation of motion of the right knee due to pain 
on use, and certainly not additional limitation to the extent 
necessary for a higher 20 percent rating under limitation of 
motion codes.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202 (1995).

The Board however does find that the veteran is entitled to 
the next higher 20 percent rating under 38 C.F.R. § 4.71a, 
Code 5258.  Code 5258 provides a 20 percent rating for a 
dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint.  The service 
records suggest that the right medial meniscus, which was 
subject to recurrent tears, was only partially removed.  
While it is unclear whether the cartilage is now dislocated, 
VA examination and outpatient treatment reports from 1993 to 
1996 show the veteran has pain of the right knee, and the 
knee reportedly periodically locks and swells.  A knee brace 
was obtained from a VA medical facility in late 1997, which 
also suggests a symptomatic knee.

In the judgment of the Board, the veteran's right knee 
disability produces impairment which approximates the 
criteria for a 20 percent rating under Code 5258, and such a 
rating is warranted.  The benefit-of-the-doubt rule has been 
applied in reaching this decision.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for tinnitus is granted.

A higher rating, to 20 percent, for a right knee disorder is 
granted.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

- 8 -



- 1 -


